Citation Nr: 1641884	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected loss of bone, residual of craniotomy.

2. Entitlement to service connection for onychomycosis.

3. Entitlement to service connection for hypertension.

4. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for migraines; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1995.

This appeal comes before the Board of Veterans Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has re-characterized the claim of entitlement to service connection for migraines accordingly.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for onychomycosis, entitlement to service connection for hypertension, and entitlement to service connection for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The area of loss of bone of the skull is less than 1.140 sq. inches (7.355 sq. cm), and there is no evidence of brain hernia.

2. In an unappealed rating decision issued in November 2006, the Board denied the Veteran's claim of entitlement to service connection for migraines.

3. Presuming its credibility, evidence added to the record since the final rating decision issued in November 2006 is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraines.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for loss of the bone of the skull are not met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5296 (2014).

2. The November 2006 rating decision that denied the Veteran's claim of entitlement to service connection for migraines is final. 38 U.S.C.A. § 7105 (c) (West 2005) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)].

3. Since the November 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for migraines, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. With regard to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for migraines, without deciding whether the notice and development requirements of VCAA have been satisfied, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim, and the claim is reopened. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the issues of entitlement to a rating in excess of 30 percent for service-connected loss of bone, residual of craniotomy, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. A January 2010 letter satisfied the duty to notify provisions. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). This also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c)(2). 

The Veteran was afforded a VA examination in April 2010. The examiner made all findings necessary to application of the rating criteria, to include a report of any functional impairments. The report is found to be adequate for adjudication. 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Moreover, the Veteran has not asserted any inadequacies with the examinations or worsening of condition.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Entitlement to a rating in excess of 30 percent for service-connected loss of bone, residual of craniotomy

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

The loss of part of the skull is rated under Diagnostic Code 5296, which provides that where part of "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned. Here, there is no allegation or clinical finding that any brain hernia occurred at any time, and so this provision is not applicable.

When there is no brain hernia, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 sq. in. or 4.619 sq. cm. If the lost area is larger in size than a 50 cent piece (1.140 sq. in. or 7.355 sq. cm), a 50 percent evaluation is assigned. For losses in between the two sizes, a 30 percent evaluation is assigned. 38 C.F.R. § 4.71a, Code 5296.

The Veteran is currently rated 30 percent disabled for the loss of part of her skull. To warrant a yet higher, 50 percent evaluation, a skull defect larger than a 50 cent piece must be shown.  Critically, no such showing is made. 

An October 2002 private treatment record from A. M., M.D., indicates that the Veteran has a "5.4 cm wide, left occipital calvarial defect, consistent with the site of the prior craniotomy." Dr. A. M. continued, noting that there is no meningocele or encephalocele; no recurrent hemorrhage or enhancing soft tissue mass; no hydrocephalous, midline shift, or other mass-effect; no abnormal extra-axial mass or fluid collection; no gross intra-orbital or suprasellar mass lesion; and the clavarium is otherwise unremarkable. 

A September 2007 private treatment record from P. D., M.D, notes a "mixed intensity lesion at the lateral margin of the left middle cerebellar peduncle that measures about 1.5 x 0.9 cm showing signal loss on hemosiderin and T2 images."

A June 2008 radiology report from D. W., M.D., finds "negative skull series" with a note indicating that "routine views of the skull show the cranial vault to be intact. The sella is normal in size and shape and the soft tissues are not remarkable."

The Veteran was afforded a VA examination in April 2010, during which the examiner noted the Veteran's partial skull removal in 1995, with the chart documents indicating the removed portion of the skull measures 5.4 cm wide. The examiner reported that this has no effect on her job or activities of daily living, although she cannot lie on her side due to pain, which is alleviated by sleeping on the opposite side. The present pain level was reported to be 0 and averages to be 0. Moreover, the examiner noted that "the skull and effects from removal of the skull have not changed since surgery in 1995." "She has no osteomyelitis, stiffness, swelling, heat, edema, and needs no orthotics."

Therefore, the medical evidence of record indicates that a disability rating under Diagnostic Code 5296 is warranted. The Veteran's records do not indicate a hernia, but do indicate a lost area of 5.4 cm wide, which falls within the intermediate rating between the two ratings of 10 percent and 50 percent. Again, the Board notes that a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 sq. in. or 4.619 sq. cm, and a 50 percent evaluation is assigned for lost areas larger in size than a 50 cent piece, which measures 1.140 sq. in. or 7.355 sq. cm. 38 C.F.R. § 4.71a, Code 5296. However, when there is no brain hernia but there is a loss of skull in between the two sizes, as is the case here, a 30 percent evaluation is warranted. Id.

The Board finds that, given the evidence of record, all potentially applicable diagnostic codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Thus, the Board finds that a disability rating in excess of 30 percent for service-connected loss of bone, residual of craniotomy is denied.

III. Extraschedular consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. At 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

The criteria for evaluation of the loss of bone of the skull fully contemplate the Veteran's complaints of actual bone loss and perforation. Thun v. Peake, 22 Vet. App. 111  (2008). Further, other manifestations, to include status post resection left posterior fossa cerebellar hemangioma with residual traumatic brain injury, sixth cranial nerve palsy, craniotomy scar, and history of left-sided weakness and poor balance; bilateral hearing loss; vertigo; bilateral tinnitus; hypertension; migraines; seventh facial nerve pain; and major depressive disorder are properly addressed under separate Codes and fully account for the Veteran's disability picture. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson v. McDonald, 762 F.3d 1362 (2014). No further discussion of 38 C.F.R. § 3.321 is required.

IV. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for migraines

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett, 83 F.3d at 1383. Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the RO in the November 2006 rating decision denied the Veteran's claim for entitlement to service connection for migraines because there was no evidence of a current disability. Since the November 2006 rating decision, an August 2008 examination report from H. P. M., M.D., notes the Veteran's complaints of headaches in service around 1989, with surgery in 1995, and with a current "constellation of headaches" "which she experiences a number of times a week."

Additionally, of record is a June 2008 examination report from L. E. H, M.D., who notes that the Veteran reports headaches described as throbbing and shooting pains throughout her head, temples, with feelings like blood is pumping. "When headaches occur, she has to stay in bed and is unable to do anything. She experiences headaches on the average of 3 times per month and they last for 24 hours."

VA treatment records from November 2008 to December 2009 also note a current diagnosis and treatment for migraines.

The RO reopened the matter, and the Veteran was afforded a VA examination in April 2010. The April 2010 VA examiner reports that the Veteran has headaches in the occiput radiating to the front, with three headaches per week. The Veteran was afforded an additional VA examination for mental disorders (other than PTSD and eating disorders) in July 2013, at which the examiner noted the Veteran's current headaches.

The Board has determined that the evidence submitted is both new and material. The additional evidence provided on the record was received by VA after the issuance of the November 2006 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. Because the evidence provided here relates to the Veteran's current diagnosis and symptoms, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. 

Nevertheless, the Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for migraines is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).



ORDER

An evaluation in excess of 30 percent for loss of the bone of the skull is denied.

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for migraines is reopened; to this extent, the appeal is granted.


REMAND

After a review of the record, the Board finds that the issues of entitlement to service connection for hypertension, entitlement to service connection for migraines, and entitlement to service connection for onychomycosis, must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board will address each issue individually below.

I. Entitlement to service connection for hypertension

The Veteran contends that her current hypertension is related to her service, specifically to her January 1995 in-service surgery. See April 2010 VA examination. The Veteran's service treatment records are silent to hypertension. However, the Veteran's service treatment records do indicate a resection of her posterior fossa venous angioma in January 1995. 

An August 2008 private treatment record from H. P. M., M.D., indicates a diagnosis of hypertension. Additionally, VA treatment records from November 2008 to December 2009 indicate a diagnosis of hypertension.

The Veteran was afforded a VA examination in April 2010. The examiner reviewed the Veteran's claims file and examined the Veteran. The examiner reported the following:

"This 49-year-old complains of onset of hypertension in 1995. In the military the Veteran was not treated for hypertension as she states she was told her pressure was borderline. She did not start treatment for hypertension until 2006. Her service records are silent as to the need for treatment for hypertension during service."

The VA examiner further noted that "there has been no surgery, hospitalizations, or physical therapy for hypertension. She attributes the hypertension to her surgery, but has no documentation for this. She has no hypertensive symptoms and has had no cardiac problems. CPRS documents she has had hypertension 18 months."

Upon review, the Board finds that an addendum opinion regarding the nature and etiology of the Veteran's hypertension is necessary. The Board notes that the April 2010 examiner supports his finding with the rationale that the Veteran's service treatment records are silent to hypertension in service. While service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Moreover, the examiner noted that the Veteran did not need treatment for hypertension during service. However, at issue is not whether the Veteran needed treatment while in service. Instead, on remand, the examiner is to address whether the Veteran's current hypertension is etiologically related to her service, to include the January 1995 surgery, and whether the Veteran's current hypertension is aggravated beyond natural progress by service-connected disabilities, to include the status post resection left posterior fossa cerebellar hemangioma and loss of bone, residual of craniotomy.


II. Entitlement to service connection for onychomycosis.

The Veteran contends that she has onychomycosis as a result of her service. 

VA treatment records indicate a diagnosis and treatment for onychomycosis. See March 2009 VA treatment record. Moreover, the Veteran reports fracturing her right first toe in the service while running in December 1992. See September 2010 VA examination. The Veteran was treated with pain medication and a hard boot. See id. At the September 2010 foot examination, the Veteran reported that her right great toenail falls off frequently and is discolored, and was treated for tinea pedis by her primary physician. See id. Service treatment records indicate that the Veteran was treated for an avulsion fracture involving her right great toe in December 1992. See December 1992 service treatment records.

Although the Veteran was afforded a VA examination of her foot in September 2010, the Veteran has not been afforded a VA examination of her onychomycosis. Therefore, the Board remands this matter for a VA medical examination and opinion. 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, VA treatment records indicate a diagnosis for onychomycosis. See March 2009 VA treatment record. The record also reflects that the Veteran had a food injury and treatment for such in December 1992. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's onychomycosis and her service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79. Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the etiology of her onychomycosis.

The Board also notes that the Veteran noted that she has received treatment for her onychomycosis by a private doctor at Wellstar. See March 2009 VA treatment record. However, such records have not been obtained and made part of the claims file. Therefore, upon remand, the Board directs the RO to obtain such outstanding private treatment records.

III. Entitlement to service connection for migraines

The Veteran contends that her current migraines are the result of her service, to include her January 1995 resection left posterior fossa cerebellar hemangioma and craniotomy. A December 2002 private treatment record from Dr. A. M. notes that the Veteran underwent a resection of a left cerebellar hemorrhage secondary to a venous angioma, and that the Veteran now complains of headaches.

A review of the Veteran's service treatment records indicates pre-existing headaches and reoccurring headaches with dizziness in service. Specifically, the Veteran's November 1986 entrance examination notes frequent headaches as a condition that the Veteran had at the time she entered service or had prior to entering service.

If a preexisting condition is noted upon entry into service, as in this case, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306 (b). The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service. If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271  (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

Given the evidence of record, the Board finds that the Veteran's migraines preexisted service, and that the presumption of aggravation applies. 

An August 2008 private treatment record by Dr. H. P. M. notes that the Veteran reports that "during her tour of duty, she started experiencing headaches around 1989, which may have started a little earlier than this, but became more severe to where it was noted in 1989. In 1989 she would experience bilateral frontal headaches that were quite severe. . . ." Dr. H. P. M. further reported that a CT and MRI scanning indicated a venous angioma of the left brainstem region, and in January 1995 she had surgery to remove the angioma. However, since the surgery, the Veteran reports having headaches 3-4 times a week and with severity of 4-6 out of 10, with a tightness sensation around her eyes associated with photophobia and nausea.

A June 2008 private treatment record from Dr. L. E. H. notes headaches that include throbbing and shooting pains throughout her head and bilateral temples, and sensations of blood pumping. Dr. L. E. H. reported that such headaches occur 3 times per month and last 24 hours, and cause blurred vision in the left eye and nausea with dry heaves.

The Veteran was afforded a VA examination in April 2010. The VA examiner reported that the Veteran has headaches three times per week, and that she has had migraines since she was 18 years old, nine years prior to her entering service. The examiner found that "her records also document that her headaches began prior to military service."

The Veteran was afforded an additional VA examination in July 2013. The examiner noted the Veteran's current headaches and in-service surgery, and determined that "the headaches were pre-existing treatment and less likely than not to be related to service-connected disability."

Considering the evidence of record, the Board finds that the Veteran's migraines preexisted service, were noted upon entry, and that the Veteran's migraines increased in severity during service. A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015). Therefore, based on the foregoing, the Board finds that the examiner must provide an addendum opinion addressing whether it is clear and unmistakable (obvious, manifest, or undebatable) that such increase in disability was due to the natural progress of the preexisting condition. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all relevant private medical providers and provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from such medical providers.

Specifically, the Board directs the RO to request identification of and release forms (VA Form 21-4142) pertaining to private medical providers that have treated her for onychomycosis, to specifically include her private physician at Wellstar. See March 2009 VA treatment record.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith. All attempts to procure any outstanding treatment records should be documented in the claims file. If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Obtain any continuing VA treatment records. Should such exist, associate them with the claims file.

3. After completing the foregoing, the AOJ should refer the Veteran's claims file to the April 2010 VA examiner (or a suitable substitute if that VA examiner is unavailable) for a clarifying opinion as to the nature and etiology of the Veteran's current hypertension. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Upon review of the file, the examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension began in or is etiologically related to the Veteran's active service, to include the January 1995 resection left posterior fossa cerebellar hemangioma and craniotomy? 

(b) Whether it is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by service-connected disabilities, to include the status post resection left posterior fossa cerebellar hemangioma and loss of bone, residual of craniotomy? 

For all opinions requested, the examiner should be given access to the Veteran's Virtual VA/VBMS records, and a copy of this remand. It must be stated in the report that a review of the file was conducted. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. After completing directives (1) and (2), schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her onychomycosis. The claims file and this remand must be made available to the examiner. The examiner must note that the claims file and this remand have been reviewed.

Upon review of the file, and following examination, the examiner is asked to render an opinion as to the following:

Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's onychomycosis began in or is etiologically related to the Veteran's active service, to include the in-service avulsion fracture involving her right great toe and treatment for such, to include pain medication and use of a hard boot. See December 1992 service treatment records. 

For all opinions requested, the examiner should be given access to the Veteran's Virtual VA/VBMS records, and a copy of this remand. It must be stated in the report that a review of the file was conducted. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

5. After completing directives (1) and (2), the AOJ should refer the Veteran's claims file to the July 2013 VA examiner (or a suitable substitute if that VA examiner is unavailable) for a clarifying opinion as to the Veteran's current migraines. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Upon review of the file, the examiner is asked to render an opinion as to the following:

Whether there is clear and unmistable (obvious, manifest, or undebatable) evidence that the Veteran's increase in disability was due to the natural progress of the preexisting condition. 

The Board directs the examiner's attention to the Veteran's service treatment records, to specifically include the November 1986 entrance examination indicating headaches, as well as all post-service VA and private medical records (as noted in text above). 

The examiner should provide a complete rationale for any opinions provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

6. After the development requested has been completed, the RO must review any examination reports to ensure that it is in complete compliance with the directives of this Remand. If any report is deficient in any manner, the RO must implement corrective procedures at once.

7. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


